 Case 2:21-cv-00400-SPC-MRM Document 1 Filed 05/19/21 Page 1 of 9 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION



TRACEE RAY, an individual,                           CIVIL ACTION

                   Plaintiff,                        Case No. 2:21-cv-400

v.                                                   Judge:

MILLENNIUM PHYSICIAN GROUP, LLC, a                   Mag. Judge:
Florida limited liability company,

                   Defendant.


                COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, TRACEE RAY (“RAY”), by and through

undersigned counsel, and states the following for her Complaint:

                                CAUSES OF ACTION

      1.    This is an action brought under the Family & Medical Leave Act

(FMLA) for (1) interference in violation of the FMLA, and (2) retaliation in

violation of the FMLA.

                                    PARTIES

      2.    The Plaintiff, TRACEE RAY (“RAY”) is an individual and a resident

of Florida who at all material times resided in Lee County, Florida and was

employed by MILLENNIUM PHYSICIAN GROUP, LLC (“MILLENNIUM” or

“Defendant”).

                                       1
 Case 2:21-cv-00400-SPC-MRM Document 1 Filed 05/19/21 Page 2 of 9 PageID 2




      3.     Defendant, MILLENNIUM is a Florida limited liability company

with a principal place of business in Lee County, Florida but which employed RAY

in Collier County, Florida.

      4.     MILLENNIUM employs in excess of 50 employees and is an

employer under the FMLA.

                         JURISDICTION AND VENUE

      5.     This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      6.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff resides in, and the Defendant conducts

business in, and some or all of the events giving rise to Plaintiff’s claims occurred

in Collier County, Florida, which is within the Middle District of Florida. Venue is

proper in the Fort Myers Division under Local Rule 1.02(b)(5) since Collier County

is within the Fort Myers Division.

                           GENERAL ALLEGATIONS

      7.     RAY began her employment with the Defendant in November 2016

and was employed as a nurse.

      8.     RAY always performed her assigned duties in a professional manner

and was very well qualified for her position.

      9.     In late December 2020, RAY and her husband, an orthopedic surgeon

employed by MILLENNIUM, both contracted severe cases of Covid-19.



                                         2
 Case 2:21-cv-00400-SPC-MRM Document 1 Filed 05/19/21 Page 3 of 9 PageID 3




      10.   So severe was Dr. James Ray’s condition that he was hospitalized for

weeks, including in the ICU, and there was grave doubt as to whether he would

survive.

      11.   The Defendant initially approved RAY for FMLA leave from

December 29, 2020 to January 17, 2021.

      12.   However, with her husband still hospitalized and struggling to

overcome Covid-19, RAY requested additional FMLA leave.

      13.   The Defendant initially denied the request and instead demanded

RAY work from home while her husband lay hospitalized.

      14.   The Defendant eventually acquiesced and approved additional

FMLA leave from January 18, 2021 to February 22, 2021.

      15.   However, the Defendant refused to allow RAY to be reinstated from

her FMLA leave, despite her repeated requests, and ultimately terminated her

employment on March 16, 2021.

      16.   The Defendant terminated RAY as a result of exercising her FMLA

rights.

      17.   The Defendant's tangible, adverse employment actions were causally

connected to RAY's FMLA leave.

      18.   The Defendant intentionally and systematically discriminated against

RAY by using her FMLA leave as a substantial or motivating factor in the

Defendant’s decision not to continue RAY's employment and terminating her.

                                         3
 Case 2:21-cv-00400-SPC-MRM Document 1 Filed 05/19/21 Page 4 of 9 PageID 4




      19.   The Defendant’s decision to terminate RAY’s employment violated

RAY’s rights under the FMLA.

     COUNT I – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
                    (“FMLA”)- INTERFERENCE

      20.   The Plaintiff hereby incorporates by reference Paragraphs 1-19 in this

Count by reference as though fully set forth below.

      21.   RAY qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR §§

825.113(a); 825.800 since RAY began suffering from a serious health condition, had

worked for more than 1,250 hours in the previous 12 months, the FMLA defining

a serious health condition as an illness, injury, impairment, or physical or mental

condition that involves treatment by a health care provider.

      22.   RAY informed the Defendant of her likely need for leave for his own

serious health condition.

      23.   The Defendant was responsible for designating leave as FMLA-

qualifying and for giving notice of the designation within five business days,

absent extenuating circumstances, after it has enough information to make that

determination, such as when it receives medical certification.

      24.   If the Defendant were to have decided that RAY’s absence was not

FMLA-qualifying, it must have notified her of this fact in the Designation Notice

under 29 CFR § 825.300(d)(1).




                                        4
 Case 2:21-cv-00400-SPC-MRM Document 1 Filed 05/19/21 Page 5 of 9 PageID 5




      25.   The Defendant has never provided RAY with any notice

disqualifying her FMLA leave.

      26.   In fact, the Defendant should have determined that RAY was eligible

for leave under the FMLA and yet interfered with her rights by terminating her

employment because of (a) her request for federally protected FMLA leave, (b) her

taking of that leave, and (c) demanding reinstatement.

      27.   The Defendant knew, or should have known, that RAY was

exercising her rights under the FMLA and was aware of RAY’s need for FMLA-

protected absence.

      28.   RAY complied with all of the notice and due diligence requirements

of the FMLA.

      29.   The Defendant was obligated, but failed, to allow RAY to take FMLA

leave and to return RAY, an employee who requested and took FMLA leave, to

her former position or an equivalent position with the same pay, benefits, and

working conditions when he tried to return to work under 29 U.S.C. § 2614(a)(1);

29 CFR § 825.215(a).

      30.   A causal connection exists between RAY’s request for FMLA-

protected leave and demand for reinstatement and her termination from

employment with the Defendant because the Defendant denied RAY a benefit to

which she was entitled under the FMLA.



                                        5
 Case 2:21-cv-00400-SPC-MRM Document 1 Filed 05/19/21 Page 6 of 9 PageID 6




      31.   As a result of the above-described violations of FMLA, RAY has been

damaged by the Defendant in the nature of lost wages, salary, employment

benefits and other compensation and is therefore entitled to recover actual

monetary losses, interest at the prevailing rate and liquidated damages.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, an award of damages for lost wages and benefits, prejudgment interest, and

liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such other

legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.

     COUNT II – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
                     (“FMLA”)- RETALIATION

      32.   The Plaintiff hereby incorporates by reference Paragraphs 1-19 in this

Count by reference as though fully set forth below.

      33.   RAY informed the Defendant of her likely need for leave for his own

serious health condition.

      34.   RAY qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR §§

825.113(a); 825.800 since RAY began suffering from a serious health condition, had

worked for more than 1,250 hours in the previous 12 months, the FMLA defining

a serious health condition as an illness, injury, impairment, or physical or mental

condition that involves treatment by a health care provider.


                                        6
 Case 2:21-cv-00400-SPC-MRM Document 1 Filed 05/19/21 Page 7 of 9 PageID 7




      35.   The Defendant was responsible for designating leave as FMLA-

qualifying and for giving notice of the designation within five business days,

absent extenuating circumstances, after it has enough information to make that

determination, such as when it receives medical certification.

      36.   If the Defendant were to have decided that RAY’s absence was not

FMLA-qualifying, it must have notified her of this fact in the Designation Notice

under 29 CFR § 825.300(d)(1).

      37.   The Defendant has never provided RAY with any notice

disqualifying her FMLA leave.

      38.   In fact, the Defendant should have determined that RAY was eligible

for leave under the FMLA.

      39.   The Defendant knew, or should have known, that RAY was

exercising her rights under the FMLA and was aware of RAY’s need for FMLA-

protected absence.

      40.   RAY complied with all of the notice and due diligence requirements

of the FMLA.

      41.   RAY engaged in activity protected by the FMLA when she (a)

requested federally protected FMLA leave, (b) took that leave, and (c) requested

reinstatement.

      42.   A causal connection exists between RAY’s request for FMLA-

protected leave and request for reinstatement and her termination from

                                        7
 Case 2:21-cv-00400-SPC-MRM Document 1 Filed 05/19/21 Page 8 of 9 PageID 8




employment with the Defendant because RAY engaged in statutorily protected

activity by requesting FMLA leave.

      43.    The Defendant retaliated by altering the terms and conditions of

RAY’s employment by terminating RAY’s employment because she engaged in

statutorily protected activity.

      44.    The Defendant engaged in willful and intentional retaliation in

violation of the FMLA by terminating RAY's employment because she engaged in

activity protected by the FMLA.

      45.    As a result of the above-described violations of FMLA, RAY has been

damaged by the Defendant in the nature of lost wages, salary, employment

benefits and other compensation and is therefore entitled to recover actual

monetary losses, interest at the prevailing rate and liquidated damages.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, an award of damages for lost wages and benefits, prejudgment interest, and

liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such other

legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.




                                        8
 Case 2:21-cv-00400-SPC-MRM Document 1 Filed 05/19/21 Page 9 of 9 PageID 9




                            DEMAND FOR JURY TRIAL

     NOW COMES the Plaintiff, TRACEE RAY, by and through his undersigned

attorney, and demands a jury trial under Federal Rule of Civil Procedure 38 on all

issues triable of right by a jury in this action.

                                  Respectfully submitted,

Dated: May 19, 2021               /s/ Benjamin H. Yormak
                                  Benjamin H. Yormak
                                  Florida Bar Number 71272
                                  Trial Counsel for Plaintiff
                                  Yormak Employment & Disability Law
                                  9990 Coconut Road
                                  Bonita Springs, Florida 34135
                                  Telephone: (239) 985-9691
                                  Fax: (239) 288-2534
                                  Email: byormak@yormaklaw.com




                                            9
